Citation Nr: 9919021	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-37 461	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for cervical 
strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from May 1984 to February 
1987.  




This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The RO affirmed the 10 percent evaluation for 
cervical strain.  In June 1995 the hearing officer at the RO 
affirmed the determination previously entered.

The appellant relocated, and the RO in Waco, Texas, has 
assumed jurisdiction of her claim with VA.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's cervical spine disorder is productive of no 
more than slight limitation of motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5287, 5290 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that she was 
initially seen in 1985 for neck complaints following a 
military vehicle accident.  The injury was described as a 
whiplash injury, and she was initially treated with traction.  

The veteran was ultimately hospitalized because of recurrent 
symptoms.  X-rays of the cervical spine; however, were 
negative.  The diagnosis was cervical strain.  She was placed 
on profile for sharp pain in the neck and back, primarily on 
the left side.  No improvement was noted.  A medical board 
examiner noted tenderness over the left scapula and cervical 
region.  There was slight spasm of the left trapezius and 
sternocleidomastoid.  Range of motion of the neck was within 
normal limits with muscular atrophy.  The veteran was 
discharged from service for her neck disability.  

Upon post service VA examination in April 1987, the veteran 
described a musculoskeletal sharp discomfort in the left 
posterior chest at the scapula wing, into the rhomboids, and 
into the neck which was positional and semi-pleuritic.  Range 
of motion of the cervical spine was "essentially full."  In 
these maneuvers, there was discomfort subjectively in the 
left side of the neck.  

Upon rating decision in July 1987, service connection for 
cervical strain was established, and a 10 percent evaluation 
was assigned.  The rating was assigned effective from the day 
following separation from service.  

Compensation was discontinued in May 1989 when the veteran 
failed to report for examination.  In January 1994, however, 
the 10 percent rating was again assigned.  This decision was 
primarily based on the results of a VA examination conducted 
in July 1993.  Range of motion of the neck was to 20 degrees 
on the left and to 22 degrees on the right.  Forward flexion 
of the cervical spine was to 45 degrees with backward 
extension to 60 degrees.  X-rays of the cervical spine were 
interpreted as negative.  She also reported numbness in 
several areas to include the left arm.  She reported having a 
"NMRI" which showed no bone or joint pathology.  The 
objective examination noted weakness of the left grip but 
there was no diagnosis.  

At a personal hearing in July 1994, the veteran testified in 
support of her claim for a rating in excess of 10 percent.  
She reported that she experienced a great deal of pain.  She 
wore a collar brace the majority of the time.  Hearing [Hrg.] 
Transcript [Tr.] at 1.  

The veteran testified she had been told by a private 
physician that her vertebrae were twisted and that she might 
have to undergo surgery.  She experienced limitation of 
motion the neck which she particularly noticed when driving 
her car.  Tr. at 2.  She described swelling in the neck area 
and said that her neck symptoms interfered with her sleep.  
Tr. at 4.  

Subsequently submitted private records include documents 
dated from June 1994 to January 1998.  Pertinent records 
include examination in June 1994 in which it was noted that 
the appellant was referred to this physician for complaints 
of neck pain which she had had for three years.  She was also 
seen for tingling and numbness in the hand, wrist, and 
forearm that had existed for the same duration.  She gave a 
history of being in a motor vehicle accident while in 
service.  Examination of the neck revealed mildly decreased 
cervical spine curvature.  There was mildly decreased forward 
flexion and a mild decrease in right lateral bending and 
right rotation.  There was tenderness in the left 
supraclavicular region.  

Neurological assessment of both upper extremities revealed 
mild diffuse hyperesthesia of the left upper extremity.  Grip 
strength was somewhat weaker on the left side when compared 
to the right.  Examination of the wrist for Tinel's sign and 
carpal tunnel syndrome was negative.  There was no evidence 
of hyperesthesia.  Additionally, X-rays of the wrist were 
normal.  Nevertheless, a diagnosis of carpal tunnel syndrome 
was recorded.  X-rays of the cervical spine were consistent 
with decreased disc space at C5-6 and the diagnosis was 
cervical spondylosis at C5-6.  

Additional private records reflect that her complaints of 
lower and upper back pain continued.  Examination of the 
cervical spine in April 1995 revealed complaints of severe 
neck pain.  Physical evaluation showed that she had a "lot" 
of muscle tightness into the paracervical and trapezius 
neuromuscular junction of the cervical spine area.  There was 
no evidence of any radiculopathy.  Medications were 
prescribed.  Cervical spine X-ray in May 1995 was interpreted 
as negative.  Electromyographic (EMG) study in August 1995 
was negative revealing no abnormalities.  

Upon VA examination in September 1997, the veteran complained 
of radiating pain to the left arm and stiffness on the left 
side of the neck.  She indicated that a magnetic resonance 
imaging (MRI) ordered by a private physician was negative for 
any abnormalities.  On examination she stood without any 
abnormal curvatures.  There was some tenderness over the 
trapezius muscle on both sides.  There was no weakness of the 
left upper extremity.  The examiner found that although the 
veteran described being in pain, she had rather "good motion 
of the neck."  X-rays were negative.  

Additional VA examination in July 1998 reveals that the 
appellant complained of pain in the cervical spine which 
radiated into the left arm.  She complained of weakness and 
numbness.  She was on medication for her complaints.  
Examination showed that she walked with a normal gait.  There 
was some mild tenderness but no spasm of the cervical spine.  
She was able to touch her chin to her chest, and she had 60 
degrees of right and left lateral rotation and extension.  
She had equal and good strength in the hands.  There was no 
loss of pinprick sensation to the hands, forearms, or hands.  
The examiner noted that while a diagnosis of carpal tunnel 
syndrome of the left upper extremity had been made in the 
past, he was unable, on the current record, to make such a 
diagnosis.  Cervical strain was the examiner's impression.  

Criteria

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Under DC 5290, slight limitation of the cervical spine 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted when there is moderate limitation of motion, and a 
30 percent rating is warranted for severe limitation.  
38 C.F.R. Part4, DC 5290 (1998).  

Under DC 5287, ankylosis of the cervical spine in a favorable 
position warrants a 30 percent evaluation.  A 40 percent 
rating is warranted for unfavorable ankylosis of the cervical 
spine.  38 C.F.R. Part 4, DC 5287 (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for her cervical 
strain is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected cervical strain (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence fails to 
indicate that the veteran suffers from symptomatology 
productive of more than slight limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, DCs 5003, 5290 (1998).  
The most recent VA examination reports note that the veteran 
had "good motion" of the neck in September 1997, and she 
was able to touch her chin to her chest wall in July 1998.  

The 1998 report notes that there was no cervical spine muscle 
spasm, and she could extend 60 degrees and she had 60 degrees 
of right and left lateral flexion.  No sensory deficits were 
recorded.  Cervical strain was diagnosed.  The Board 
observes, therefore, that moderate limitation of motion of 
the cervical spine as required for an evaluation in excess of 
10 percent under the approved schedular criteria noted above 
has not been shown.  

Additionally, the range of motion reported pursuant to the 
1997 and 1998 examination reports clearly fail to show 
ankylosis of the cervical spine.  38 C.F.R. Part 4, DC 5287 
(1998).  Therefore, the Board concludes that the 10 percent 
disability evaluation sufficiently provides for the veteran's 
present level of disability.  While slight limitation of 
cervical spine motion is indicated, the examiners have 
reported no further functional limitation than indicated as 
to the veteran's complaints of pain.  

Additionally, the Board note that radiographic studies, 
electromyographic studies, and magnetic resonance imaging 
have been reported as essentially normal.  The Board is 
satisfied that the veteran's present disability evaluation 
encompasses her objectively ascertainable functional 
impairment due to pain.  In this regard, there has been no 
clinical objective evidence of weakness, incoordination, 
dysfunction, etc., reflective of impairment greater than 
already contemplated in the current 10 percent evaluation.  
There is no additional pathology demonstrated by the evidence 
of record to warrant a rating in excess of the current 10 
percent with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  Accordingly, an increased 
evaluation for cervical strain is denied.  

The RO determined that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The Board 
agrees with this determination.  In this regard, the Board 
notes that the appellant's cervical strain has not been 
reported to markedly interfere with any present or potential 
employment, or require frequent periods of inpatient care as 
to render impractical the application of regular schedular 
standards.  

No basis has been presented upon which to predicate referral 
of the case to the Director of the VA Compensation and 
Pension Service for consideration of an increased evaluation 
on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for cervical strain.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for cervical 
strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

